Citation Nr: 0701294	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 2003 to April 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2006.  Transcripts of said 
hearing have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  In this case 
the veteran is seeking service connection for residuals of a 
left ankle injury.  The Board notes that the record contains 
two medical opinions, one from a VA examiner and on from a 
private physician.  However, neither examination is adequate 
to properly assess the veteran's claim.  

The Board further notes that the VCAA requires that VA assist 
in obtaining relevant records, including private medical 
records, when such records have been identified.  See 
38 U.S.C.A. §  5103A.  When the record contains sufficient 
evidence to identify and locate the necessary evidence, the 
VA is required to assist the claimant by requesting the 
evidence directly from the source.  38 C.F.R. § 3.159(c)(1).
At the Travel Board hearing the veteran stated he has been 
treated since April 2004 for his left ankle by Dr. R. Murano.  
The record does not contain any of the treatment records from 
Dr. Murano.  These medical records should be obtained in 
accordance with the directives of the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any residuals of a left ankle 
fracture the veteran may currently have.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should specifically include the range of 
motion in degrees, whether there is any 
instability and/or pain on motion, and 
any loss of range of motion.  The 
examination should include a comparison 
of the findings between the right and the 
left ankle.  The examiner should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 50-
50 degree of probability) that any 
currently found residuals of a left ankle 
injury injury, were caused or had origin 
during the veteran's service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  It is requested that 
reasoning be afforded in support of any 
opinion provided.

2.  The RO should request that the 
veteran provide the medical records from 
Dr. R. Murano for treatment of his left 
ankle.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



